Citation Nr: 1736175	
Decision Date: 08/30/17    Archive Date: 09/06/17

DOCKET NO.  09-05 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Polly Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1981 to October 1981 and from December 1981 to December 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2017 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Board notes that the issue of entitlement to an increased rating for right hip osteoarthritis is still undergoing evidentiary development at the Agency of Original Jurisdiction (AOJ).  Therefore, that issue is not presently before the Board.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The issue of entitlement to TDIU was raised by the record in a December 2012 VA examination report, wherein the examiner noted that the Veteran had retired in late 2010 as a result of his right hip replacement.  In a February 2015 decision, the Board remanded the issue to afford the Veteran an examination with a VA vocational rehabilitation specialist to determine the effect of his service-connected disabilities on his ability to secure or follow a substantially gainful occupation.

In an effort to comply with the Board's remand, the RO contacted the Veteran to offer him the opportunity to participate in VA's Vocational Rehabilitation and Employment (VR&E) program, a structured program consisting of job training, counseling, and independent living services.  Emails contained in the record dated from February 2017 indicate that the Veteran declined participation in the VR&E program, and the February 2017 rating decision/March 2017 supplemental statement of the case denied entitlement to TDIU on the basis of the Veteran's refusal to participate in the program.  

The Board notes that the February 2015 remand merely requested that the Veteran be afforded an examination, not that he participate in VR&E services.  Accordingly, the Board finds that the requested opinion should again be sought.
The Board acknowledges that it requested an actual examination in its prior remand.  Upon further review of the record and in light of the Court's holding in Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) ("[A]pplicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner"), the Board does not believe an examination is required to address the open questions existing in this case.  Rather, an assessment by a vocational rehabilitation specialist [or if unavailable, an appropriately qualified physician] addressing what impact the Veteran's service-connected disabilities may have on his ability to work would be sufficient, with little burden on the Veteran.  For these reasons, on remand the Board no longer requires that the Veteran be examined.  

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran a standard TDIU form and ask him to complete it.

2.  Then, request an assessment from a vocational rehabilitation specialist [identified in the fourth directive of the February 2015 Board remand] addressing what impact the Veteran's service-connected disabilities may have on his ability to work.  If a vocational rehabilitation specialist is not available, this should be indicated in writing and added to the record, and an assessment from another physician of appropriate expertise should be requested.  Upon review of the Veteran's medical and occupational history, the selected examiner is asked to address the following:

Comment on the Veteran's ability to function in an occupational environment (both physical and sedentary), and describe the functional impairment caused solely by his service-connected disabilities.  The examiner should document and give consideration to the Veteran's level of education, special training, and work experience, but should not consider his age or any impairment caused by his nonservice-connected disabilities.

3.  Thereafter, readjudicate the Veteran's claim for entitlement to TDIU, to include consideration on both a schedular and extraschedular basis.  If the benefit sought on appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case, and given an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
V. Chiappetta
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



